Crawford, J.
¶ 1. This case presents a single legal issue: whether the family division has exclusive jurisdiction over the distribution of marital property acquired during a marriage that ends in annulment. We affirm the decision of the civil division in this case that exclusive jurisdiction over the parties’ property division is conferred by statute to the family division.
¶ 2. In 2011, wife filed a complaint for divorce in the Family Division of the Franklin Superior Court. Both parties represented themselves. Following a hearing in July, the family division determined that wife was still married to her first husband at the time of her marriage to husband in March 2000. Wife had received divorce papers filed by her first husband and believed that their marriage had ended in divorce. Her belief proved to be incorrect.
¶ 3. The family division initially ruled that the marriage between the parties was void by operation of 15 V.S.A. § 511. There were no children born to the marriage. The only issue was property division. The court ordered husband to prepare a list of personal property he wanted. Wife was ordered to turn over property belonging to husband.
¶ 4. In August 2011, the family division changed its mind concerning the distribution of property. It ruled that “[s]ince the marriage was void at its beginning, this court does not have jurisdiction to resolve this dispute. The parties are referred to the civil division. Either party may start an action there. The family court’s case is closed.” Husband followed these instructions. He has filed two small claims cases against his former spouse seeking money damages for property he claims was his.
¶ 5. The first small claims case concerned a utility trailer. Husband obtained a judgment for $2100 for conversion of the trailer by wife. The decision was affirmed by the civil division.
*348¶ 6. The second small claims case concerned the various items of marital property which he had described in the list he filed with the family division. His complaint stated:
[Wife] removed items from my home in Swanton around April of 2010. In open court on June 18, 2012, she was a witness in the docket S435-11 Fsc. An attorney stated she had removed my property and put it in storage. She did not object. I am moving forward now [that] there is sworn testimony. On July 11, 2011 in the docket 131-4-11 [wife] was ordered to return all property to me. To date nothing has been returned and has not been accounted for.1
Following a merits hearing in June 2012, the small claims judge entered judgment in favor of wife. Husband appealed to the civil division, which held that the civil division and the small claims court lacked jurisdiction over the division of marital property. Husband sought review in this Court. We granted permission to appeal, noting that we would only review the legal question of which court has jurisdiction to distribute property under the circumstances of this case.
¶ 7. Our review of the civil division’s dismissal on the grounds that the family division has exclusive jurisdiction over the division of marital property is de novo. See Paige v. State, 2013 VT 105, ¶ 8, 195 Vt. 302, 88 A.3d 1182 (‘We review dismissal for lack of subject-matter jurisdiction de novo.”).
¶ 8.  The authority of the family division to divide marital property is derived from statute. Section 751 of Title 15 authorizes the court, “[u]pon motion of either party to a proceeding under this chapter . . . [to] settle the rights of the parties to their property by including in its judgment provisions which equitably divide and assign the property.” 15 V.S.A. § 751(a). “[T]his chapter” refers to chapter 11 of Title 15, which encompasses annulment, divorce, and legal separation. The extension of the judicial remedy of property division to cases of annulment lies within the authority of the Legislature. No statutory provision denies parties *349whose marriage is subject to an annulment access to property division by the family division.
¶ 9.  The only objection to an order dividing property is conceptual. By statute, the marriage of a person “having a wife or husband living . . . shall be void without decree of divorce or other legal process.” 15 V.S.A. § 511(a). The decree of nullity authorized by 15 V.S.A. § 519 is evidence of the invalidity of the marriage, but the marriage is considered to be void from the outset and the decree “will do no more than judicially declare what already exists in fact.” Cook v. Cook, 116 Vt. 374, 380, 76 A.2d 593, 597 (1950), rev’d in part on other grounds, 342 U.S. 126 (1951). This idea that a marriage annulled on grounds of bigamy is void from its inception and therefore cannot support a claim for property division underlies the family division’s refusal in this case to divide the parties’ property.
¶ 10.  The Legislature has created exceptions to the premise that a void marriage has none of the attributes of a legal marriage. Children of an annulled marriage are declared legitimate. 15 V.S.A. § 520. Theoretical arguments about whether a void marriage can give rise to legitimate, offspring fall before the obvious truth that children are hardly responsible for the invalidity of their parents’ marriage. In an earlier era when children born out of wedlock suffered legal infirmities and social disadvantage, children born to void marriages were treated by the Legislature as fully legitimate.
¶ 11.  In the same way, the Legislature extended the remedy of property division to the parties to an annulment when it provided for property division in all cases filed under chapter 11 of Title 15. As this case demonstrates, over the course of twenty years of void or voidable marriage, a couple accumulates property at the same rate as other married couples. The family division is best suited to divide all of their property in a single proceeding virtually identical to a divorce. With a clear directive from the Legislature in hand, there is no need to consider whether theories of putative spouse, equitable division, and relative fault might also support a claim for property division.
¶ 12.  For these reasons, we affirm the decision of the civil division that the family division has exclusive jurisdiction over the division of the parties’ marital property. The prior order entered *350by the family division denying property division in the annulment ease was not appealed, but it was not correct either. Husband may have post-judgment remedies in that court.
¶ 13. The dissent joins us in recognizing that the family division mistakenly denied the request for property division because the marriage was annulled. Where we disagree is whether this mistake opens the door to a series of civil lawsuits over ownership and value of the marital estate. The dissent argues that principles of issue preclusion foreclose consideration of whether the small claims court acted correctly in issuing a decision that effectively divided marital property.
¶ 14.  This Court has long recognized that the statutory grant of jurisdiction to the family division is exclusive and that there is no “overlapping jurisdiction — matters that belong in family court may not be brought in superior court.” Rogers v. Wells, 174 Vt. 492, 494, 808 A.2d 648, 650 (2002) (mem.). Section 31(1) of Title 4, recently enacted as part of the unification of the judiciary, excludes from the civil division cases that are subject to the jurisdiction of the family division. This allocation of jurisdiction is consistent with the statutory grant of exclusive jurisdiction to the family division to hear domestic cases including “[a]ll annulment and divorce proceedings.” 4 V.S.A. § 33(4).
¶ 15.  Our appellate decisions have varied in the enforcement of the boundary between the family and civil division over property disputes. In Tudhope v. Riehle, 167 Vt. 174, 178-80, 704 A.2d 765, 767-68 (1997), we rejected an effort by an ex-spouse to bring a second lawsuit in the superior court (as the civil division was then known) on property issues after the family court entered a stipulated judgment order on these issues. In Slansky v. Slansky, 150 Vt. 438, 442, 553 A.2d 152, 154 (1988), however, we permitted a claim of conversion to proceed in the superior court after a divorce where one spouse improperly removed the other from the family health insurance coverage. The complexity of human relations will continue to produce cases which fall on both sides of the line. The boundary, however, is clear when the issue is whether marital property belongs to one spouse or the other. As this case demonstrates, confusion and uncertainty about whether a claim for the return of property following a divorce or annulment can be the subject of subsequent litigation in the civil division wastes the time of the parties and the courts. In holding *351that the family division has exclusive jurisdiction over the division of marital property in such cases, we seek to discourage exactly the type of collateral litigation filed in successive cases by this plaintiff.
¶ 16.  Finally, we consider the argument that although the family division erred in dismissing the property division claim, the unappealed order is binding upon the parties in subsequent cases under principles of collateral estoppel. Restatement (Second) of Judgments § 12 (1982) furnishes well-established rules of decision concerning the recognition of a judgment by another tribunal in a separate proceeding. See Quinn v. Schipper, 2006 VT 51, ¶ 8, 180 Vt. 572, 908 A.2d 413 (mem.) (citing Restatement (Second) of Judgments § 12 in holding that a husband could not collaterally attack superior court’s decision that family court, not superior court, had subject matter jurisdiction to decide the husband’s motion to enforce provision of parties’ separation agreement). The general rule is that after a court has rendered a judgment, the parties are precluded from litigating the question of that court’s subject matter jurisdiction in subsequent litigation. Restatement (Second) of Judgments § 12. There is an exception for rulings which are plainly beyond the subject matter jurisdiction of the court. See id. § 12(1) (parties may relitigate subject matter jurisdiction where subject matter “was so plainly beyond the court’s jurisdiction that its entertaining the action was a manifest abuse of authority”). Although the family division’s mistake in this case was to deny its own jurisdiction rather than to extend it, the principle is the same. A fundamental mistake about the scope of a court’s jurisdiction does not require courts in subsequent cases between the same parties to repeat the same error.
¶ 17. We recognize the truth of the dissent’s concern about the duplicative litigation in this case. The lower court decisions cannot be reconciled because two of them — the denial of family division jurisdiction and the prior order in the small claims appeal between the two former spouses concerning ownership of their trailer — were mistaken. Those cases are not before us. In this case in which we granted permission to appeal, however, the trial court acted correctly in putting its foot down and enforcing the provisions of Title 4 which describe the separate jurisdiction of the civil and family divisions. A contrary decision affirming the small claims judgment in favor of wife might have ended this particular *352case, but it would have invited more, not fewer, overlapping cases in both courts.

Affirmed.


 Docket number 131-4-11 Frdm is the action for divorce filed by wife that resulted in the annulment. Docket number S436-11 Fsc is Cameron v. Dick Wright Ford, a small claims action filed by husband against an auto dealer which made a set of duplicate keys to husband’s truck at wife’s request.